1    Rebecca C. Padilla, SBN: 248605
     POTTER, COHEN, SAMULON
2    & PADILLA
3    3852 E. Colorado Blvd.
     Pasadena, CA 91107
4    Telephone: (626) 795-0681
     Facsimile: (626) 795-0725
5
     E-mail: rpadilla@pottercohenlaw.com
6
     Attorney for Plaintiff
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   MARINA NUNEZ,                          )   Case No.: 2:19-CV-03168 JEM
                                            )
12                  Plaintiff,              )   ORDER AWARDING EQUAL
13         vs.                              )   ACCESS TO JUSTICE ACT
                                            )   ATTORNEY FEES PURSUANT TO
14   ANDREW SAUL, Commissioner of           )   28 U.S.C. § 2412(d)
     Social Security,                       )
15
                                            )
16                  Defendant               )

17
18
           Based upon the parties’ Stipulation for the Award and Payment of Equal
19
     Access to Justice Act Fees, Costs, and Expenses:
20
           IT IS ORDERED that the Commissioner shall pay the amount of $2,463.00
21
     (Two Thousand Six Hundred Sixty-Three Dollars and No Cents) for fees, as
22
     authorized by 28 U.S.C. § 2412(d), subject to the terms of the above-referenced
23
     Stipulation.
24
25   DATE: March 16, 2020           ___________________________________
                                    HON. JOHN E. MCDERMOTT
26                                  UNITED STATES MAGISTRATE JUDGE

                                            -1-
